Section 112 of the Constitution provides among other things, that "taxation shall be uniform and equal throughout the state." Chapter 325, Laws of 1924, sets up a new branch of the state government. It provides a bureau for auditing the accounts of public officers and for the establishment of a uniform system of public accounting and auditing. The statute makes it the duty of this bureau to audit the books and accounts of every state institution, state officer, levee board, and all county officers, and, if it choose to do so, all municipal officers in municipalities of more than one thousand inhabitants. And the statute does the unusual thing of conferring the power on this bureau to raise by taxation the necessary funds to pay the salaries of its officers and employees and the expenses incurred in performing their duties. In my judgment the method provided for the raising of these funds violates the equality and uniformity clause of section 112.
Section 2 of the act authorizes this state auditing bureau to levy against each county, municipality, state officer, state institution, and levee board under its supervision an arbitrary sum of two hundred dollars, provided the amount collected in any one year shall not exceed *Page 732 
forty thousand dollars. The levy against the counties is to be paid by county taxation, and the levy against state officers and state institutions is to come from state funds raised by state taxation on all the taxpayers of the state. It is true that the statute provides that credits shall be given to the counties, municipalities, state offices, state institutions, and levee boards for the amounts so paid. But none of it ever goes back to its source. As best I can gather from the act, this fund is a support fund for the bureau. It is to pay salaries of officers and employees so far as it will go.
Section 2 of the act then provides that, in addition to this assessment of two hundred dollars, each county, municipality, state officer, state institution, and levee board shall pay the actual expenses of examining and auditing their books and records. To use the language of the statute, each shall pay "the actual estimated pro-rated cost" fixed by the chief inspector of the bureau who "shall be the judge of the cost thereof, and in the event of a disagreement between him and the board of supervisors, public institution or levee board, the matter shall be left to the Governor and the decision of the Governor shall control and be final."
Now what does this power to levy mean? It is true in name it is not a levy against the taxpayers of the county. On the face of it, it is just a levy against the county as a municipal corporation. But, in considering this question, the courts must look through the form to the substance. The counties have no funds except what they raise by taxation. These levies by this auditing bureau can be met alone by the levy of a county tax. The amounts demanded of each county would have to go into the county budget just like any other expenses and charges against the county. There would have to be an increase in county taxation to meet the requirements of the bureau. A certain rate of taxation would have to be levied by the boards of supervisors for that purpose, *Page 733 
which would either have to be done specifically or added to the rate levied for general county purposes. Regardless, however, of how it might be raised, the taxpayers of each county would be burdened with an additional tax in one form or another. Would the tax be uniform and equal throughout the state? There is no pretense in the statute of fixing the amount each county should pay according to the assessed value of the property therein. Each county, without any regard whatever to the assessed value of its property, is required to pay a fixed amount, whenever called upon by the bureau, of two hundred dollars, provided the amount from the whole state shall not exceed a certain maximum, and in addition to these levies of a flat sum there is prorated to each county which they must pay the actual estimated cost of the work done by this bureau in each county. The result is that Washington county, with perhaps a real and personal assessment of fifteen million dollars would be taxed no more than Itawamba county with a real and personal assessment of probably three million dollars or four million dollars. The rate therefore would be one thing in one county and another thing in another. For illustration, it would probably be five times as much in Itawamba county as it would be in Washington county. There is no escape from the proposition that this bureau under the statute has got to be supported and financed by the taxpayers of the state. It makes no difference whether the charge is levied directly against the taxpayers or indirectly. The bureau under the statute levies it against the counties, and in turn the counties of course levy against their taxpayers. If there ever was as example of inequality and lack of uniformity in taxation, it looks like this is one.
In Murray v. Lehman, 61 Miss. 283, the court passed on the constitutionality of a statute providing for the payment of a docket fee in all cases in the circuit and chancery courts of Warren county for the purpose of *Page 734 
supplementing the salaries of the judges and chancellors of that county. At that time Warren county constituted a separate circuit and chancery court district. It was contended, and the court held in that case, that the statute violated the equality and uniformity provision of our Constitution. The reasoning in that case, it seems to me, is determinative of the question here involved. The opinion in part is in this language:
"The Constitution declares that `taxation shall be equal and uniform throughout the state.' From this fundamental rule it is fairly deducible that `a tax cannot be imposed exclusively on any subdivision of the state to pay an indebtedness or claim which is not peculiarly the debt of such subdivision, or to raise money for any purpose not peculiarly for the benefit of such subdivision.' Sanborn v. Commissioners, 9 Minn. 273 (Gil. 258).
"The docket fee required by the act under consideration is a tax, and while imposed in only a given county is devoted to a state purpose, viz.: The payment of the salaries of the judge and chancellor of that district. It is true that this tax is not on property, but on court proceedings, yet the fact remains that it is an invidious local discrimination confined to particular courts, and not applicable to the counties and courts of the state generally. It violates the rule of equality and uniformity prescribed for the whole state by the Constitution, by imposing on those having the expense of proceedings in the courts in Warren county an additional burden to compensate the judge and chancellor, when persons similarly situated elsewhere are not thus taxed. It prescribes a different rule for different localities, without a difference in the situation and circumstances of the localities, and, because of the difference of place requires what is not required for exactly the same thing in other localities. It is for the legislature to select the subjects of taxation, but to impose on suitors and all interested in proceedings *Page 735 
in courts in one county the expense of maintaining courts not peculiar to it, and the expense of which elsewhere is a charge on the state treasury, is to depart from the constitutional rule of equality and uniformity in taxation throughout the state. The rule requires that persons in the same class and property and rights of the same kind shall generally be subjected alike to the same common burden. There must not be local exactions, except for peculiar local advantage. There cannot be a higher tax on property in Warren county for state purposes than in other counties, nor can those bearing the expense of proceedings in the courts in that county be compelled to contribute to pay for what is a state purpose what is not exacted from persons similarly situated elsewhere. It is an unfair discrimination between subdivisions of the state, which are entitled to equal rights and upon equal terms as to all the tribunals created by the Constitution for all the counties. If the purpose for which the exaction is made was peculiarly local it might be justifiable, but this is not its character. The scheme is to impose on persons having proceedings in the courts in Warren county the burden of making compensation for the services of the circuit judge and chancllor of the state, who is charged with the duty of holding the courts in that county. It is a discriminating imposition in a particular county for a general purpose common to the state. Those on whom the docket fees fall are made to contribute to a state object in a mode not required of any except those concerned in proceedings in a particular county. It is of the essence of all taxation that it should compel the discharge of the burden by those on whom it properly rests. The expense of maintaining judges and chancellor, according to the plan adopted, rests on the state and not on suitors. There is no exemption of persons or property in Warren county from taxation for raising money for the state treasury, out of which the salaries of judges and chancellors in other *Page 736 
districts are paid, but persons and property in that county are taxed as in other counties for all state purposes. So that, while persons and property in Warren county contribute their full proportion to the revenue of the state, the proceedings in the circuit and chancery courts held in that county are placed under contribution for the support of the state courts held there. The appellant is a citizen of Warren county, possessed of taxable property there, and is therefore a contributor, by taxation for state purposes, to the treasury, out of which are paid, for their services, circuit judges and chancellors for other districts, and yet he is denied access to the circuit court in the county of his residence, except upon terms not applicable in other counties to maintain courts in which he is a contributor. He is taxed to maintain courts throughout the state, and taxed on his suit to maintain them in Warren county, and may be taxed on property or business to pay the salaries of the judge and chancellor in that county, for if the docket fees and license fees are not sufficient, the required amount is to be raised by county taxation."
If this new branch of the state government can stand up and function under section 112 of our Constitution, that would mean that the legislature could authorize each and every branch of the state government to raise its support fund in like manner. For illustration, the legislature could authorize the judiciary of the state to organize and assess the counties in the state without regard to assessed value for sufficient funds to pay their salaries. The trustees of the state colleges could be authorized to raise their support fund in the same manner. The state board of education could be authorized to raise the enormous sum required for the support of our public schools in the same manner, and so on with every other branch of the state government. This is a state tax provided by this statute. It is not a county tax. It is raised to support a branch of the state government in the performance *Page 737 
of its duties. It is true some of the duties of the bureau, as do some of the other branches of the state government, pertain to the affairs of the counties and municipalities. That, however, does not prevent it from being a state agency and the tax a state tax. In other words, it is a tax to carry out a state policy. One of the main purposes of the statute is the auditing of state officers, state institutions, and levee boards. The flat levies against the counties of two hundred dollars provides the support fund of the bureau while so engaged, as well as while engaged in auditing the affairs of the counties and municipalities.
And if the statute does bear the construction put upon it by the majority of the court, still section 112 of the Constitution condemns it. The majority opinion proceeds on the idea that, if the entire salaries and expenses of administering the bureau are apportioned among the counties according to the services rendered each, the equality and uniformity provision of the Constitution is not violated, because each county is paying for the benefit it gets, notwithstanding there may result a different rate of taxation among the counties; in other words, that it is competent for the legislature in raising state funds to fix the rate of taxation in each county according to the benefits received by it from the expenditure of such funds. Applying that principle the result is the rate of levy may be different in every county in the state. In raising state funds, the Constitution requires a fixed levy or an appropriation of funds that must result in a fixed levy uniform throughout the state, and of course applying to the property of every county in the state. The state cannot raise funds for a branch of the state government from the different counties in the state according to the benefits that each county has received. If that be true, the legislature could require of Lowndes county a larger rate of state taxes than many other counties in the state, on account of the benefits that *Page 738 
county is supposed to receive because of the Woman's College being there. Like requirement could be made of Lafayette county on account of the University being located there, and in fact every county in the state where some state institution is located, supposed to carry with it local benefits. When it comes to state taxation and state benefits arising therefrom, the state is a political unit, and is not divided up into eighty-two political units — the number of counties in it. When the books and records of a county are audited by this bureau under this statute, the state is acting for the entire state and not for that county alone. When the books and records of Leflore county have been audited, the state has done no more for that county than it has when it has audited the books and records of Itawamba county, although in doing the work it took ten times as long to do that in Leflore as it did in Itawamba. Each county has had its records audited, and that service is just as complete and valuable to a small county as to a big county, even though it takes a great deal longer to do the work in one than in the other. We are dealing with state benefits in dealing with this auditing bureau. The only way a state ad valorem tax can be raised is either by a direct levy by the state of a fixed rate in every county in the state or making an appropriation from the county treasuries requiring such a levy by the counties. Every property owner of the state, for illustration, whose assessment is ten thousand dollars, regardless of what county the property may be located in, must pay exactly to the fraction of a cent the same amount of taxes. The levy must be the same millage against each.
The entire plan and fundamentals of the statute, so far as its revenue features are concerned, are not only violative of section 112 of the Constitution, but it seems to me are violative of the very spirit of our form of government. *Page 739 
The revenue feature of the statute is not separable from the balance of it. It is the prop of the whole structure. Therefore, if that goes down, the whole goes.
McGOWEN, J., concurs in these views.